DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 4 in the reply filed on 6/14/2021 is acknowledged.  The traversal is on the ground(s) that the subclasses for the different species is not identified and that all the species are directed to a composite apparatus.  This is not found persuasive because while each of the species has the same basic structure of the limitations of claim 1, the positioning and physical structure of the different species provides for different final physical structures that are not obvious variants of each other.  An apparatus must be defined by its physical structure and each of the species provides for a different final apparatus through its physical limitations.  The fact that each define a different way of producing a composite article is not sufficient to overcome the species restriction.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 16-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Fram, USP 8,273,286.
Regarding claim 1, Fram teaches a composite processing apparatus (see abstract), comprising:
a volume receiving a liquid matrix and fibers at an inlet where opposing sides of the volume converge to form a gap for the liquid matrix and the fibers to pass and at least one cylindrical surface forms one of the opposing sides of the volume and the gap (see figure 1Bitems 104, 118, and 108); and
a moving surface (item 114 and column 5) in contact with the liquid matrix and the fibers and moving with respect to the liquid matrix and the fibers through the gap such that shear force is transferred to the liquid matrix and the fibers pushing the liquid matrix and the fibers forward through the gap (column 4 lines 36-59), creating currents in the liquid matrix and increasing pressure in the liquid matrix within the volume in a forward direction toward the gap (column 4 lines 36-59);
wherein the increased pressure within the volume forms a barrier to entrained gases within the liquid matrix such that the entrained gases are inhibited from passing through the gap along with the liquid matrix and the fibers (column 4 line 58).
It is noted that these claims are directed to an apparatus.  The apparatus of Fram has all of the actively claimed physical structure (the volume area, moving surface at the claimed location, and positioning that creates shear forces on the moving surface and matrix) and therefore anticipated the claims and is capable of performing all of the cited functions.
Regarding claim 2, Fram further teaches that the liquid matrix comprises a viscous liquid matrix, where the viscous liquid matrix is at least an order of magnitude more viscous than water (column 2 lines 32-52).
Regarding claim 16, Fram further teaches that the fibers comprise chopped fibers (column 7 line 59).
Regarding claim 17, Fram further teaches that the fibers comprise a continuous web selected from the group consisting of a chopped strand mat, a woven roving, and continuous parallel fibers (see columns 7 and 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fram, USP 8,273,286 in view of Ishino, US Patent Publication 2001/0001513.
Regarding claim 18, Fran is silent to the teaching that the apparatus is disposed in a tank filled with the liquid matrix.
Fran is simply silent to this particular configuration of the apparatus in forming a composite.
In the same field of endeavor of making a reinforced composite, Ishino teaches that the resin supply zone can be configured different ways (see figures 1 and 2) and that figure 2 provides an embodiment that takes place within an immersing tank [0018] that creates an improved method of increasing the productivity of the FRP process [0018-0019].  One of the noted benefits is the reduction of bubbles [0023].
It would have been obvious to one of ordinary skill in the art to utilize the apparatus of Fram in an immersing tank (as taught by Ishino) for the benefit of improving the productivity of the FRP manufacturing process in a known and conventional manner to arrive at the shared goal fo reducing gas bubbles int eh final product.
Regarding claims 19-21, Ishino remains as applied above and further teaches the structure positioning of the dams, drive rollers, and additional rollers utilized in the production of the FRP (see figures 1 and 2) and descriptions on [0015-0023]).  This is paired with Fram’s teachings of the utilization of drive rollers described in columns 3-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748